Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following rejections are withdrawn in consideration of the applicant’s arguments and amendments pertaining to the following claims:
Claim 16 and 19 does not maintain rejection under U.S.C. 35 112(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Amended claim 1 added the new limitation of a “the first and third alignment marks have not fallen within the first predetermined deviation by the first alignment operation”, which is supported by page 17 and 18 of the specification and Fig. 5A and 2 however, the specification does not provide proper antecedent basis for such newly added limitation, therefore a correction of the specification/claim is required.
Amended claim 17 added the new limitation of a “the second and fourth alignment marks have not fallen within the second predetermined deviation by the second alignment operation”, which is supported by page 17 and 18 of the specification and Fig. 5A and 2 however, the specification does not provide proper antecedent basis for such newly added limitation, therefore a correction of the specification/claim is required
Amended claim 21 added the new limitation of a “the second alignment operation until the second and fourth alignment marks fall within the second predetermined deviation”, which is supported by page 17 and 18 of the specification and Fig. 5A and 2 however, the specification does not provide proper antecedent basis for such newly added limitation, therefore a correction of the specification/claim is required.
Amended claim 22 added the new limitation of a “the third alignment operation until the fifth and sixth alignment marks fall within the third predetermined deviation”, which is supported by page 17 and 18 of the specification and Fig. 5A and 2 however, the specification does not provide proper antecedent basis for such newly added limitation, therefore a correction of the specification/claim is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15-17, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2013136730 A1).
Regarding claim 13, 14, 15 Hayashi discloses an imprint apparatus (Fig 1) comprising of:
A mold holding mechanism (3) includes a mold chuck (13) that holds the mold (M). Said mold holding mechanism (3) also includes a mold drive mechanism (14).  The mold drive mechanism (14) includes a positioning mechanism that controls the position of the mold (M) such that the mold (M) is pressed against the resin on the wafer (W). The mold chuck (13) is fixed to the mold drive mechanism (14) (Fig. 1 & Paragraph 24).;
A wafer stage (4) which holds the wafer (W) (Paragraph 26).;
A dispenser (5) controlled by a control unit such that it (5) applies resin (R) to a shot on the wafer (W) (Paragraph 27).;
A control unit (7) configured to:
 causes the dispenser (5) to apply the resin (R) to the wafer (W).;
control the operation, adjustments, and the components of the imprint apparatus wherein there is a mold drive mechanism capable of controlling the position of the mold (M) such that the mold (M) is pressed against the resin on the wafer (W) (Paragraph 30 and 24).;
sequentially perform the alignment measurements during the filling of the resin (R) in the mold (M) wherein the resin (R) extends outward radially (Paragraph 37). Said control unit (7) performs an alignment measurement of the region (19e) which lies in the center of the shot once it is filled. Next once the resin has extended outwardly and filled marks in regions 19f to 19i (19f, 19g, 19h and 19i) and performs a measurement in a plurality of 4 such that the marks in regions 19f to 19i are measured simultaneously. A synonymous measurement is carried out for marks in regions 19n to 19q (19n, 19o, 19p, and 19q) after and sequentially to marks in regions 19e and 19f to 19m once the resin has extended to said marks in regions 19n to 19q. The correction (S105) can be performed during the filling of the resin (R) and may be performed at the time of measurement or after said measurements (Paragraph 38, Fig.4, and Fig 5A-5D). The alignment regions 19f to 19q are depicted in Fig. 5A to 5D, and correspond to alignment marks on both the mold and wafer. Alignment marks on the mold are denoted AMM and alignment marks on the wafer are denoted AMW, and is depicted in Fig.  2B and 2C. 
The resin is cured after being pressed against the mold and the alignment step (Figure 4 S103, S108 and S115).

    PNG
    media_image1.png
    621
    600
    media_image1.png
    Greyscale

Fig. 2B, depicts depicts a distinction between alignment marks on the mold (AMM) and alignment marks on the wafer (AMW), wherein the outer most marks are the alignment marks on the mold. Fig. 2C, depicts the alignment marks (AMM and AMW) in alignment, particularly in regions 19a-19d.

    PNG
    media_image2.png
    760
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    775
    659
    media_image3.png
    Greyscale

Fig. 5A to 5D, depict regions 19a to 19q and corresponding alignment marks AMM and AMW being filled.
Hayashi does not explicitly disclose the limitation of claim 13 wherein if the first and third alignment marks have not fallen within the first predetermined deviation by the first alignment operation, that the second timing terminates the first operation, however a person of ordinary skill in the art at the time of the invention would have found it obvious that at the second timing, a first operation is ended, as Hayashi explicitly disclosed that regions 19f to 19i are aligned when resin has extended to those regions [0037-0038]. Said POSITA would be motivated to do so to complete the alignment process.
	Therefore, as to claim 13 Hayashi explicitly discloses an imprinting apparatus (Fig. 1) comprising: a template stage (13) configured to hold a template (M); a substrate stage (4) configured to hold a substrate (W); a stage base (14) to which the template stage is fixed; a liquid dispenser (5); and a controller (7) configured to: control the liquid dispenser to apply non-solidified resin (R) onto a surface of the substrate held by the substrate stage; control the stage base to move toward the substrate stage, such that the template held by the template stage is placed onto the non-solidified resin applied onto the surface of a substrate, such that the non-solidified resin extends into a pattern of the template in a surface direction of the substrate, the template including a first alignment mark (AMM corresponding to region 19e) and a second alignment mark (AMM corresponding to regions 19f-19i) and the substrate including a third alignment mark  (AMW corresponding to regions 19e) and a fourth alignment mark (AMW corresponding to regions 19f-19i); at a first timing when the non-solidified resin has extended into the first alignment mark and not yet into the second alignment mark, start a first alignment operation (S108 performs the alignment of region 19e. This moment is the first timing Fig. 4, [0037-0038] ) to align the template with the substrate such that the first and third alignment marks fall within a first predetermined deviation (Fig. 5A depicts the alignment of AMM and AMW that correspond to a region in 19e, when the resin hasn’t yet extended to alignment marks corresponding to a the region 19f-19i. This moment is the first timing. Furthermore a deviation is depicted in 5A between the alignment marks AMM and AMW that is analogous to the first deviation); and at a second timing (when the alignment of marks in regions 19f to 19i occurs) when the non-solidified resin has extended into the first and second alignment marks and the first and third alignment marks have not fallen within the first predetermined deviation by the first alignment operation, the second timing being after the first timing, terminate the first alignment operation and start a second alignment operation (The alignment of marks in regions 19f to 19i which is sequentially preformed after the alignment of region 19e in the process S108-S112 as depicted in Fig. 4, [0037-0038])  to align the template with the substrate such that the second and fourth alignment marks fall within a second predetermined deviation (The predetermined deviation of the marks is depicted in Figs. 5A-5D. Said Fig. 5A depict the deviation between alignment marks AMM and AMW).
Therefore, as to claim 15 Hayashi explicitly discloses the imprinting apparatus (Fig. 1) according to claim 13, wherein the second alignment mark (AMM that correspond to regions 19f to 19i, Fig. 5B) is not used for alignment during the first alignment operation (S108 performs the alignment of region 19e, Fig. 4, [0037-0038] ), and the first alignment mark (AMM  that correspond to 19e, [0037-0038]) is not used for alignment during the second alignment operation (The alignment of marks in regions 19f to 19i which is sequentially preformed after the alignment of region 19e in the process S108-S112 as depicted in Fig. 4, [0037-0038]).
	Regarding claim 17 Hayashi explicitly discloses the imprinting apparatus according to claim 13, wherein the template (M) further includes a fifth alignment mark (AMM in regions 19n to 19q, Fig. 5D), the substrate (W) includes a sixth alignment mark (AMW in regions 19n to 19q, Fig. 5D), and the non-solidified resin has not yet extended into the third alignment mark at the first timing and the second timing (the first time is analogous to the timing when region 19e is aligned and the second timing is analogous to the moment when regions 19f to 19i occurs. Fig. 5A and 5B), and the controller (7) is further configured to, at a third timing (the moment when the alignment of regions 19n to 19q occurs as depicted in Fig. 5D) when the non-solidified resin has extended into the first, second, and third alignment marks and the second and fourth alignment marks have not fallen within the second predetermined deviation by the second alignment operation (The alignment of marks in regions 19f to 19i which is sequentially preformed after the alignment of region 19e in the process S108-S112 as depicted in Fig. 4, [0037-0038]), the third timing being after the second timing, terminate the second alignment operation and start a third alignment operation (The alignment of marks in regions 19n to 19q which is sequentially preformed after the alignment of regions 19f to 19i in the process S108-S112 as depicted in Fig. 4, [0037-0038]) to align the template with the substrate such that the fifth and sixth alignment marks are within a third predetermined deviation (A deviation between the alignment marks AMW and AMM is depicted in Fig. 5D that is analogous to the third predetermined deviation).
	Hayashi does not explicitly disclose that if the fourth alignment marks have not fallen within the second predetermined deviation by the second alignment operation, that the third timing terminates the second operation, however a person of ordinary skill in the art at the time of the invention would have found it obvious that at the third timing, a second operation is ended, as Hayashi explicitly disclosed that regions 19n to 19q are aligned when the resin has extended to those regions [0038]. Said POSITA would be motivated to do so to complete the alignment process.
Regarding claim 16 and 19, Hayashi discloses the imprint apparatus (Fig. 1) comprising of an alignment detection system (6) which includes a plurality of alignment scopes (4 scopes) (19) and an alignment stage mechanism (20). The alignment scope (19) detects the alignment marks formed on the mold (M) and the wafer (W). The alignment stage mechanism (20) allows the plurality alignment scopes (19) to be positioned independently such that they (19) can change detection positions ([0028], Fig. 5A-5D). Hayashi further discloses that the alignment scopes can detect a plurality of alignment marks, while changing a position of the alignment scopes in accordance with a progress of filling the imprint material onto the mold wherein the corresponding step is S109 as depicted in Fig. 4 [0008, 0037-0038]. Hayashi further discloses and observation scope (12) which can observe the entire shot and confirm the state of the imprint processing (a pressing operation and progress state of filling) [Paragraph 0023].
Therefore, as to claim 16 Hayashi discloses the imprinting apparatus, further comprising: a first imaging sensor (19) positioned to capture an image of the first alignment mark (AMM corresponding to region 19e); and a second imaging sensor (19) positioned to capture an image of the second alignment mark (AMM corresponding to region 19f to 19i), wherein the controller is further configured to determine whether or not the non-solidified resin (R) has extended into the first alignment mark based on the image captured by the first imaging sensor and after determining that the non-solidified resin has extended into the first alignment mark, determine whether or not the non-solidified resin (R) has extended into the second alignment mark based on the image captured by the second imaging sensor (The scopes 19, are able to position independently such that they can change positions as the filling of the imprint material onto the mold progresses which is disclosed in S109 in Fig. 4 which moves the alignment scopes to regions 19e to 19q as during this time.).
Therefore, as to claim 19, The imprinting apparatus according to claim 17, further comprising: a first image sensor (19) positioned to capture an image of the first alignment mark (AMM corresponding to region 19e); a second image sensor (19) positioned to capture an image of the second alignment mark (AMM corresponding to region 19f to 19i); and a third image sensor (19) positioned to capture an image of the fifth alignment mark (AMM in regions 19n to 19q, Fig. 5D), wherein the controller (7) is further configured to; determine whether or not the non-solidified resin (R) has extended into the first alignment mark based on the image captured by the first image sensor, after determining that the non-solidified resin has extended into the first alignment mark, determine whether or not the non-solidified resin has extended into the second alignment mark based on the image captured by the second image sensor, and after determining that the non-solidified resin has extended into the second alignment mark, determine whether or not the non-solidified resin has extended into the fifth alignment mark based on the image captured by the third image sensor (The scopes 19, are able to position independently such that they can change positions as the filling of the imprint material onto the mold progresses which is disclosed in S109 in Fig. 4 which moves the alignment scopes to regions 19e to 19q as during this time.).
Regarding claim 21, Hayashi explicitly discloses, the imprinting apparatus according to claim 13, wherein the controller (7) is configured to continue the second alignment operation (The alignment of marks in regions 19f to 19i which is sequentially preformed after the alignment of region 19e in the process S108-S112 as depicted in Fig. 4, [0037-0038]) until the second (AMM corresponding to region 19f to 19i) and fourth (AMW corresponding to region 19f to 19i) alignment marks fall within the second predetermined deviation (Fig. 5B-5C depicts the alignment of the region 19f to 19i, wherein said alignment is started in 5B and completed in 5C. Fig. 5B and 5C depict the alignment marks AMM and AMW in regions 19f to 19i aligned in a second predetermined  deviation from each other) [0037-0038].
Regarding claim 22, Hayashi explicitly discloses, the imprinting apparatus according to claim 17, wherein the controller (7) is configured to continue the third alignment operation (The alignment of marks in regions 19n to 19q which is sequentially preformed after the alignment of regions 19f to 19i in the process S108-S112 as depicted in Fig. 4, [0037-0038]) until the fifth (AMM in regions 19n to 19q, Fig. 5D) and sixth (AMW in regions 19n to 19q, Fig. 5D) alignment marks fall within the third predetermined deviation (Fig. 5D depicts the alignment of the region 19n to 19q, wherein said alignment is started and completed in Fig. 5D. Fig. 5D also depicts the alignment marks AMM and AMW in regions 19n to 19q aligned in a second predetermined  deviation from each other) [0037-0038].
Response to Arguments
Applicant’s arguments, see Remarks page 9-11, filed 06/01/2022, with respect to the rejections of claims 13-19 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2013136730 A1).
The applicant argues that the amendment to claim 13 wherein at a second timing, when the first and third alignment marks haven’t fallen within the predetermined deviation by the first alignment operation, at said second timing the first operation is terminated and a second alignment operation begins. This argument is not persuasive as Hayashi explicitly discloses that the alignment (analogous to first alignment operation) of AMM and AMW in region 19e is performed before, and sequentially to the alignment (analogous to second alignment operation) in region 19f to 19i. As the alignment operations are sequential, the second would take place after the first is completed, and the moment when the second alignment begins (second timing) is when resin extends to the regions 19f to 19i and thus isn’t dependent on the first alignment operation falling in the predetermined deviation by the first alignment operation [0037-0038]; Thus, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754